DISMISS; and Opinion Filed January 29, 2018.




                                               In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-17-01119-CV

                            BRIGETTA D'OLIVIO, Appellant
                                        V.
                          GREG FOX AND LAURA FOX, Appellees

                       On Appeal from the 191st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-16-05606

                              MEMORANDUM OPINION
                        Before Justices Lang-Miers, Myers, and Boatright
                                 Opinion by Justice Lang-Miers
       The clerk’s record in this case is past due. By letter dated December 6, 2017, we informed

appellant the clerk’s record had not been filed because appellant had not paid for the clerk’s record.

We directed appellant to provide, within ten days, written verification of payment or arrangements

to pay for the clerk’s record or written verification appellant had been found entitled to proceed

without payment of costs. We cautioned appellant that failure to do so would result in the dismissal

of this appeal without further notice. To date, the clerk’s record has not been filed and appellant

has not provided the required documentation regarding the clerk’s record nor otherwise

corresponded with the Court.
      We dismiss this appeal for want of prosecution. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                /Elizabeth Lang-Miers/
                                                ELIZABETH LANG-MIERS
                                                JUSTICE


171119F.P05




                                             –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 BRIGETTA D'OLIVIO, Appellant                      On Appeal from the 191st Judicial District
                                                   Court, Dallas County, Texas
 No. 05-17-01119-CV         V.                     Trial Court Cause No. DC-16-05606.
                                                   Opinion delivered by Justice Lang-Miers.
 GREG FOX AND LAURA FOX,                           Justices Myers and Boatright participating.
 Appellees

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

        It is ORDERED that appellees GREG FOX AND LAURA FOX recover their costs of
this appeal from appellant BRIGETTA D'OLIVIO.


Judgment entered this 29th day of January, 2018.




                                             –3–